Notice of Pre-AIA  or Al A Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner’s amendment was given in a telephone interview with Attorney Cato Yang, Reg. No. 57.310 on 12/17/2020.

21. (Currently amended) A computer-implemented method comprising:
storing, in digital memory of a computer system, a digital model of one or more properties of soil of one or more fields over a particular period of time;
receiving, at the computer system over one or more networks from a client computing device, one or more digital measurement values specifying measurements of one or more properties of soil at a particular field of the one or more fields at a particular time within the particular period of time;


identifying one or more modeling uncertainty values for the one or more modeled property values of the digital model for the one or more locations across the particular field, wherein the one or more modeling uncertainty values represent one or more magnitudes of errors in the digital model;
 identifying, based, at least in part, on the one or more modeling uncertainty values for the one or more locations, one or more different modeling uncertainty values for one or more different locations;
generating and displaying, based, at least in part, on the one or more different modeling uncertainty values and the one or more digital measurement values, an assimilated property value representing an improved estimate of the one or more properties of the soil at the particular field at the particular time.

B.    The following is an examiner’s statement of reasons for allowance:

As to claims 1, 10, 21 , the prior art taught by Lange(US 20120237083 Al) in view of CHEN(US 20100040281 Al) do not teach on render obvious the limitations recited in claims 1, 10, 21, when taken in the as a whole identifying a modeled property value representing an estimate of the one or more properties of the soil at the particular field at the particular time; identifying one or more parameter uncertainties in one or more parameters of the digital model; perturbing the one or more parameters based on the one or more parameter 

C.    Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

                                                Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Chow, Dennis can be reached on (571) 272-7767    . The fax phone number for the organization
where this application or proceeding is assigned is 703-872-9306.


/LECHI TRUONG/Primary Examiner, Art Unit 2194